Citation Nr: 0511292	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-35 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for Department of Veterans Affairs 
(VA) purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to May 
1958.  He died in February 1990, and the appellant is seeking 
recognition as his surviving spouse for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2001 determination by the VA Regional Office 
(RO) in New York, New York, which held that the appellant was 
not entitled to recognition as the veteran's surviving spouse 
for VA purposes.

The appellant provided testimony at a personal hearing 
conducted before personnel at the RO in February 2003, a 
transcript of which is of record.  Further, the record 
reflects that the appellant had also requested a Board 
hearing in conjunction with her appeal, and that such a 
hearing was scheduled for November 2004.  However, the 
appellant withdrew this hearing request by an October 2004 
statement.  See 38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  All development and notification necessary for the 
disposition of the instant case has been completed.

2.  The veteran died in February 1990.

3.  The record reflects that the appellant does not satisfy 
the legal criteria necessary for recognition as the veteran's 
surviving spouse for VA purposes


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for VA purposes.  38 U.S.C.A. §§ 101(3) and 
(31), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.159, 3.205 (2004); VAOPGCPREC 58-91.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the Board notes that the issue of whether the appellant 
is entitled to recognition as the veteran's surviving spouse 
for VA purposes is a question of law.  She either satisfies 
the legal criteria for such recognition, or she does not.  In 
VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

Further, even if the provisions of the VCAA were applicable 
in the instant case, the Board notes that the RO sent 
correspondence to the appellant in July 2001 to the effect 
that her claim for VA benefits depended upon the legal status 
of her previous marriage(s) and divorce.  She has also been 
provided with a copy of the appealed determination letter, 
the October 2003 Statement of the Case (SOC), and the March 
2004 Supplemental Statement of the Case (SSOC) which provided 
her with notice of the law and governing regulations 
regarding this case, as well as the reasons for the 
determinations made with respect to her claims.  Further, the 
appellant and her representative have had the opportunity to 
present evidence and argument in support of her claim, to 
include at the February 2003 RO hearing.  However, it does 
not appear that the appellant has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO; she has not indicated that her claim is dependent 
upon evidence not of record.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  In her statements and hearing testimony, the 
appellant has essentially contended that she is entitled to 
recognition as the veteran's surviving spouse for VA 
purposes.

In August 1966, the veteran submitted documents in Spanish, 
which translated, reflect that the appellant was granted a 
divorce from A.R. by a Mexican court on August 23, 1961.  
These documents also reflect that the veteran underwent a 
marriage ceremony to the appellant in Mexico on August 23, 
1961.

The record reflects that the RO requested an opinion from the 
VA Regional Counsel as to whether the veteran may be accepted 
as a married man based upon his ceremonial marriage to the 
appellant in Mexico in August 1961.  In a November 1966 
opinion, the VA District Counsel noted that the translation 
of the Mexican decree recited that the appellant appeared 
personally in the Mexican court; that A.R. was served in New 
York, but did not answer; that there was no evidence of the 
appellant's domicile in Mexico; that the recitals of past 
events in the decree justified the conclusion that the 
appellant was domiciled in New York at the time of the 
divorce and remarriage to the veteran; and that the appellant 
and the veteran were now domiciled in New York.  

Based on the foregoing, the Regional Counsel concluded that 
this was at best an ex parte divorce.  The Regional Counsel 
noted that, pursuant to Rosenbaum v. Rosenbaum, 309 N.Y. 371, 
130 N.E. 2d 902, it was of "no more validity than a so-
called mail-order divorce."  Therefore, the courts of New 
York would not recognize the appellant's divorce from A.R. as 
valid.  Consequently, she was not free to marry the veteran, 
and he may not be accepted as a married man on the basis of 
that marriage.

The veteran was informed by correspondence dated in December 
1966 that the appellant's Mexican divorce was not recognized 
for VA purposes, and that he could not be paid additional 
benefits for a wife.  

In an August 1967 opinion, the VA District Counsel noted that 
a determination had been requested as to whether the 
appellant may be recognized as the wife of A.R. if she could 
not be recognized as the wife of the veteran.  The record 
reflects that A.R. also had active military service.  The VA 
District Counsel summarized the circumstances of the 
appellant's marriage to A.R., including the fact that in 
August 1961 she went to Mexico and obtained what she believed 
to be a Mexican divorce from A.R.  The VA District Counsel 
referenced their November 1966 opinion that the divorce 
obtained by the appellant was void, because the Mexican 
courts did not obtain jurisdiction of the defendant, A.R.  It 
was also noted that in June 1967, the appellant asked to be 
recognized as the wife of A.R. if she was not considered the 
wife of the veteran whom she married in Mexico in August 
1961.  

With respect to this inquiry, the District Counsel stated 
that although the appellant's marriage to the veteran was 
void, she, as plaintiff, obtained a final judgment of divorce 
against A.R., and she "thereby became estopped to deny the 
validity of the divorce decree, notwithstanding the fact that 
the decree may be void."  The District Counsel noted that in 
a separate case, the Solicitor stated in February 1950 that 
VA may make its own determination as to whether the principle 
of estoppel should be applied so as to preclude a claimant 
(in this case, the appellant) from setting up the invalidity 
of the divorce decree to derive advantage from a marital 
status she endeavored to terminate.  In view of the 
foregoing, it was the opinion of the District Counsel that 
the appellant, for VA purposes, may not be regarded as the 
wife of either A.R. or the veteran.

The record reflects the veteran died in February 1990.  His 
death certificate lists the appellant as his surviving 
spouse.

In September 2000, the appellant submitted a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits By a Surviving Spouse or Child) 
in which she claimed, among other things, that she was the 
veteran's surviving spouse.  She indicated that the veteran 
had only been married once, but she left blank the question 
pertaining to how many times she had been married, and did 
not fill in the information regarding her marriage to A.R.

By correspondence dated in July 2001, the RO informed the 
appellant that her claim could not be decided until they had 
received a judgment regarding the legality of her divorce 
from A.R.  It was noted that several decisions were reached 
by the District Counsel that did not recognize her as the 
widow of either A.R. or the veteran.  Therefore, her case had 
been sent to the VA Regional Counsel for a reconsideration of 
the legal status of her previous marriages and divorce.

In an opinion dated later in July 2001, the Regional Counsel 
noted that they had been requested to determine whether the 
appellant may be recognized as the widow of the veteran.  The 
Regional Counsel noted that they had reviewed the veteran's 
claims file, as well as the claims file of A.R., and 
summarized the findings of the prior legal opinions 
promulgated in November 1966 and August 1967.  With respect 
to the current request, the Regional Counsel noted that the 
November 1966 opinion cited to the Rosenbaum case, and that 
their research revealed that the case was still good law.  
Therefore, the Regional Counsel reaffirmed their 1966 opinion 
which held that the veteran was never legally married to the 
veteran.  

Accordingly, she may not now be considered his widow for VA 
purposes.  Regarding the August 1967 opinion, the Regional 
Counsel noted that it was not inconsistent with their earlier 
opinion, which they had just cited and reaffirmed.  Further, 
it was noted that the Board had reached the same conclusion 
in a March 1968 decision when the appellant had appealed a 
denial of apportionment of A.R.'s pension.

Based on the foregoing, the RO determined that the appellant 
was not entitled to recognition as the veteran's surviving 
spouse for VA purposes.  The appellant appealed, contending 
that the opinion was "absurd."  She maintained that A.R. 
was served with divorce papers, and that she did not divorce 
A.R. and marry the veteran on the same day, but a few months 
later.  She also stated that she did not know where A.R. 
currently was, and that she knew in her heart that she was 
the widow of the veteran.  

During the course of an RO hearing in February 2003, the 
appellant stated that she and the veteran were married for 41 
years before his death, and that the Social Security 
Administration (SSA) considers her to be the veteran's wife.  
She testified that she filed the divorce papers in May 
(presumably 1961) and that she did not go to Mexico until 
August.  She stated they would not serve A.R. the divorce 
papers because he was incompetent and schizophrenic.  She 
further testified that there was no way in New York, with him 
being institutionalized, to even get a divorce, and that she 
even tried to get an annulment.  

The appellant has submitted copies of documents from the 
Archdiocese of New York regarding her marriage to A.R., dated 
in December 1960, January 1967, and March 1967.  These 
documents indicate she was seeking an annulment from A.R., 
but do not indicate that an annulment was actually granted.

The appellant has also contended that SSA has recognized her 
as the veteran's spouse.  In support of her claim, she 
submitted an August 1964 SSA Hearing Examiner's Decision 
regarding, in part, whether she was entitled to wife's 
insurance benefits based on the wages of A.R. for the period 
from August 1961 through August 1963, as well as of the 
veteran between August 1961 and July 1964.  

Among other things, this decision noted that the appellant 
had testified that she had started annulment proceedings 
regarding her marriage to A.R. with the Catholic Church in 
1960, but certain details were never resolved and the final 
steps of the annulment proceedings were never taken.  She 
also testified that she and the veteran went to Mexico in 
August 1961, that she arrived on August 22, 1961, went to a 
particular court, signed a few papers, and that on August 23, 
1961, one day subsequent to her arrival she received a so-
called Mexican Decree of Divorce.  Further, she testified 
that on that same date she married the veteran.  Moreover, 
she testified that A.R. was not there in person, nor was he 
represented by counsel, nor was he served with any process 
from this Mexican court.  

The SSA records also reveal that she stopped receiving SSA 
benefits as the wife of A.R. in September 1963 and as the 
wife of the veteran in November 1963.  She subsequently went 
to the SSA District Office after receiving 5 or 6 letters and 
telephone calls telling her to file a second application for 
wife's insurance benefits.  The appellant "steadfastedly 
maintained to the people at that facility that the Mexican 
divorce is no good, that she was still the wife of [A.R.], 
and that she still didn't believe she was entitled to any 
benefits on the account of [the veteran], her second husband, 
simply because the Mexican divorce, not being valid, the 
marriage that she had with [A.R.] was still in effect." 
Although this decision noted the facts of the case, and legal 
criteria regarding marriage, the documents of record do not 
appear to contain the actual decision rendered by the SSA 
regarding the issues involved.

Also of record are lay statements from 3 of the appellant's 
children.  In essence, all of them assert that the appellant 
and the veteran were married for many years until his death 
in February 1990, and that at least 2 of the children were 
born of this union.  One son, who was born of her marriage to 
A.R., asserted that he considered the veteran to be his 
father.


Legal Criteria.  A "surviving spouse" is defined, in part, 
as a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried.  38 U.S.C.A. § 101(3); see also 38 C.F.R. § 
3.50.

Marriage means a marriage valid under the law of the place 
where parties resided at the time of marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a)  The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to 
them before such marriage; and 

(b)  The claimant entered into the marriage without 
knowledge of the impediment; and 

(c)  The claimant cohabited with the veteran 
continuously from the date of marriage to the date of 
his or her death; and 

(d)  No claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.

38 C.F.R. § 3.52; see also 38 U.S.C.A. § 103(a).

In jurisdictions where marriages other than by ceremony are 
recognized, marriage is established by the affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  Marriage may also be 
established by any other secondary evidence which reasonably 
supports a belief by the adjudicating activity that a valid 
marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the requirements of paragraph (a) of this section 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Where a surviving spouse has submitted proof of marriage in 
accordance with paragraph (a) of this section and also meets 
the requirements of § 3.52, the claimant's signed statement 
that he or she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c).

In VAOPGCPREC 58-91, the General Counsel held:

[Section] 103(a) of Title 38, United 
States Code, provides in part that, where 
it is established that a claimant for 
gratuitous veteran's death benefits 
entered into a marriage with a veteran 
without knowledge of the existence of a 
legal impediment to that marriage, and 
thereafter cohabited with the veteran for 
one year or more immediately preceding 
the veteran's death, such marriage will 
be deemed to be valid.  The requirement 
of a marriage ceremony by a jurisdiction 
which does not recognize common law 
marriage constitutes a "legal impediment" 
to such a marriage for purposes of that 
section.


Analysis.  In the instant case, the Board finds that the 
appellant is not entitled to recognition as the veteran's 
surviving spouse for VA purposes.

The Board acknowledges that the veteran and the appellant had 
a marriage ceremony in Mexico in August 1961, that they 
apparently lived together until his death in February 1990, 
that the veteran's death certificate identifies the appellant 
as his surviving spouse, and that the veteran and the 
appellant had children together.  However, as shown by the 
November 1966 VA District Counsel opinion there was a legal 
impediment to this marriage.  Specifically, the appellant had 
not obtained a valid divorce from A.R. under the laws of the 
state of New York, where both she and A.R. resided, and, as 
such, her attempted marriage to the veteran would not be 
recognized as valid by the state of New York.  

The record reflects that New York was the state of residence 
for the appellant and the veteran, both in August 1961 and at 
the time of the veteran's death in February 1990.  Moreover, 
the subsequent July 2001 Regional Counsel opinion noted that 
the caselaw which was the basis for the November 1966 opinion 
was still good law, and, therefore, the 1966 opinion was 
reaffirmed.  Further, the Regional Counsel held that, as a 
result, the appellant may not be recognized as the veteran's 
widow for VA purposes.

To the extent that an argument can be made that the appellant 
was unaware of a legal impediment at the time of her 
attempted marriage to the veteran, the Board finds such 
highly unlikely.  The evidence shows the appellant 
unsuccessfully attempted to obtain an annulment from A.R. 
prior to 1961, and she testified that because of A.R.'s 
mental incompetence and institutionalization, there was no 
way to get a divorce in New York.  Thus, the legitimacy of a 
divorce obtained in Mexico without the presence of or 
response from A.R., finalized on the same day as her 
marriage, was surely suspect at that time.  Moreover, she 
continued to receive benefits from the SSA as the wife of 
A.R. until 1963.  Following the creation of an overpayment 
and denial of a waiver from SSA, she appealed the decision.  
In conjunction with her appeal, she advised the SSA District 
Office employees that her Mexican divorce was no good and 
that she was still the wife of A.R.

The record also reflects that she was subsequently advised of 
the legal impediment with regard to VA benefits by the 
November 1966 Regional Counsel Opinion, as well as her 
subsequent attempts to obtain VA benefits as the spouse of 
A.R. (as documented in the August 1967 District Counsel 
decision).  

Thus, the evidence indicates that the appellant was aware 
that her divorce was invalid, if not at the time it was 
obtained, then at least as of 1964; for VA purposes, she knew 
as of December 1966 that she was not recognized as the 
veteran's spouse because her Mexican divorce was invalid.  
Nothing indicates that the appellant attempted to correct 
this impediment to her marriage; there is no indication she 
subsequently tried to divorce A.R. through the courts of New 
York, nor that she continued with the annulment process 
through the Catholic Church.  As such, the Board finds that 
the appellant is not entitled to the benefit provided by 
38 C.F.R. § 3.52.

The Board also acknowledges the appellant's contentions that 
A.R. was served with divorce papers, and that she did not 
marry the veteran on the same day as her divorce but several 
months later.  However, these contentions are refuted by the 
Mexican divorce and marriage decrees themselves, as well as 
the testimony of the appellant noted in the August 1964 SSA 
Hearing Officer's Decision.

With respect to the appellant's contention that she is 
recognized as the veteran's surviving spouse by the SSA, the 
Board notes that VA is not bound by a determination made by 
the SSA.  

As a final matter, the state of New York, where the appellant 
and the veteran resided, has not recognized common law 
marriages since April 29, 1933.  VA Adjudication Procedure 
Manual, M21-1, Part IV, 12.04(d).  Thus, no issue pertaining 
to common law marriage exists. 

In light of the foregoing, the Board must conclude that the 
appellant is not entitled recognition as the veteran's 
surviving spouse for VA purposes.  Therefore, her appeal must 
be denied as a matter of law.  Sabonis, supra (when the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The appellant is not entitled to recognition as the veteran's 
surviving spouse for VA purposes, and the benefit sought on 
appeal is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


